Fourth Court of Appeals
                                San Antonio, Texas
                                       July 29, 2016

                                   No. 04-16-00192-CV

                                Abelardo G. GONZALEZ,
                                        Appellant

                                             v.

  Nicholas LICHTENBERGER; Judge Jose Antonio Lopez; City of Laredo; Roque Perez;
Christina M. Pena; Webb County; Martin Cuellar; Pepe Salinas; Sergio Lozano; and Edward A.
                                         Nolen,
                                       Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003714 D1
                       Honorable Robert C. Chesire, Judge Presiding


                                      ORDER

      Appellant filed his brief on July 27, 2016. Therefore, this motion is MOOT.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court